Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 14-1046

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                   ANTONIO R. MARTÍNEZ-POMALES,
              a/k/a Sealed Defendant 1, a/k/a Benji,

                        Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]



                                  Before

                   Lynch, Thompson, and Kayatta,
                          Circuit Judges.




     Robert Millán on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, on brief for appellee.



                            August 21, 2015
             THOMPSON, Circuit Judge.          A district court sentenced

Antonio Martínez-Pomales to 10 years in prison and 5 years of

supervised    release   for    conspiring      to   distribute     at   least   5

kilograms of cocaine.         See 21 U.S.C. §§ 841(a)(1), 846.           He got

somewhat lucky on the supervised-release front, because a statute

authorizes a minimum supervised-release term of "at least 5 years,"

see id. § 841(b)(1)(A), and permits a maximum term of life, see

United States v. Cortes-Claudio, 312 F.3d 17, 22-23 (1st Cir.

2002).   Martínez-Pomales later admitted violating conditions of

his supervised release by (among other things) committing crimes

of   violence.     So   the    court    revoked     his   supervised    release,

sentenced him to 24 months in prison, and imposed a new 5-year

supervised-release term too.

             Martínez-Pomales     contests     here   only   the   supervised-

release part of his new sentence, insisting that the court plainly

erred by not reducing the 5-year figure to 3.1




1 Plain-error review is compelled, he writes, because he failed to
object to the sentence below. For any legal novice reading this
opinion, plain error is an error so clear-cut that a district judge
should be able to avoid it even without an objection from a party.
See United States v. Correa-Osorio, 784 F.3d 11, 18 (1st Cir.
2015).   More particularly — and in legalese — plain error is
"(1) an error, (2) that is clear or obvious, (3) which affects
[the non-objecting party's] substantial rights (i.e., the error
made him worse off), and which (4) seriously impugns the fairness,
integrity, or public reputation of the proceeding." Id. at 17-
18.
                                       - 2 -
            In so doing, he argues (at least implicitly) in this

multi-step way:

            Step one:    A federal statute, he points out, says that

after revoking a person's supervised release, a district court can

impose a prison term followed by more supervised release — though

the statute adds that the amount of supervised release is limited

to "the term of supervised release authorized by statute for the

offense that resulted in the original term of supervised release,

less any term of imprisonment that was imposed upon revocation of

supervised release."      See 18 U.S.C. § 3583(h).

            Step two:      His original drug offense was a Class A

felony, he concedes.      See 18 U.S.C. § 3559; id. § 3581(b).                   And,

his argument continues, a supervised-release term for a Class A

felony may not exceed 5 years.         Tellingly, he cites no statute to

back up his claim, opting instead to rely on section 7B1.1 of the

federal    sentencing     guidelines     —     but    this       section     grades

supervised-release      infractions,     not    crimes     that     led     to    the

original term of supervised release, and so is not relevant for

present purposes.       See United States v. Tapia-Escalera, 356 F.3d
181, 185 (1st Cir. 2004) (discussing section 7B1.1's purpose).

Still,    what   Martínez-Pomales    says      is    an   echo    of   18    U.S.C.

§ 3583(b)(1), which — with a key proviso ("[e]xcept as otherwise



                                    - 3 -
provided") — sets a maximum of 5 years' supervised release for a

Class A felony.

            Step three: Believing that 5 years of supervised release

was the statutory limit for his original drug crime — and noting

that the court gave him 2 years in prison following the revocation

of his first supervised release — he protests that any further

supervised release could not exceed 3 years after doing the math

required by section 3583(h) (discussed in step one):           5 - 2 = 3.

Ergo, the district court plainly blundered by giving him 5 years

— or so he tries to persuade us.

            We can make short work of this argument, however, because

a   key   premise   of   Martínez-Pomales's   thesis   is   simply   wrong:

contrary to what he thinks, the maximum term of supervised release

for his drug-conspiracy crime is not 5 years — it is life.            Here

is why.    Although section 3583(b)(1) caps supervised release for

Class A felonies at 5 years, there is an exception if another law

"otherwise provide[s]."      And 21 U.S.C. § 841(b)(1)(A) is just such

a law, mandating a minimum term of supervised release "of at least

5 years" for certain drug crimes, including the one for which

Martínez-Pomales was originally sentenced.         See Cortes-Claudio,
312 F.3d at 21 (explaining that "[b]ecause § 841 does 'otherwise

provide' supervised release terms, its provisions" trump section

3583(b)'s).    Also, the "at least 5 years" language means, we have

                                   - 4 -
held, that a defendant committing the qualifying crime can face a

life sentence of supervised release.       See id. at 22-23; see also

United States v. Matos, 328 F.3d 34, 44 (1st Cir. 2003).           Given,

then,   that   the   maximum   supervised-release   term   for   Martínez-

Pomales's initial drug crime was life, not 5 years, we cannot say

that the district court plainly erred by hitting him with 5 years'

supervised release on top of 2 years' reimprisonment, see, e.g.,

United States v. Neal, 556 F. App'x 495, 497 (7th Cir. 2014) (per

curiam) (rejecting an argument similar to Martínez-Pomales's);

United States v. Black, 455 F. App'x 412, 412-13 (5th Cir. 2011)

(per curiam) (ditto) — even assuming, as he argues, that section

3583(h)'s subtraction principle is in play here.2

           Affirmed.



2 Some circuits hold that if a defendant violates his supervised
release, a district court can impose a lifetime supervised-release
term without deducting any jail time imposed for that same
infraction. See United States v. Cassesse, 685 F.3d 186, 190-91
(2d Cir. 2012) (explaining why "it is highly unlikely" that
Congress thought that section 3583(h)'s "subtraction concept . . .
applied to a lifetime term of supervised release" — for one, a
court "could easily circumvent such a requirement by selecting a
supervised release term of many years, 99 for example, and then
imposing 'only' 98 years" — and so an "unadjusted lifetime term of
supervised release" is not "unlawful"); United States v. Rausch,
638 F.3d 1296, 1303 (10th Cir. 2011) (stressing that "[b]ecause it
is impossible to predict the precise length of any individual's
life, a [supervised release] sentence of 'life less two years [in
prison]' has only conceptual — not practical — meaning"). We need
not explore that topic today; it is enough to say — as we just did
— that the 5-year supervised-release term imposed on Martínez-
Pomales does not come anywhere close to plain error.
                                   - 5 -